DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
02.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant Claims have been amended to fix two minor typographical errors as follows:

1. (currently amended) A method comprising:
	constructing a table having entries for values, in a memory in a computing system;
	constructing a summary table in the memory for determining whether there is likely an entry for a value in the table, the summary table comprising a plurality of buckets pointed to by address fields of values, each bucket having a prefix table and a signature table that are derived from corresponding values; and
	splitting a first bucket in the summary table into a second bucket and a third bucket, the first bucket pointed to by a first address field of a first value, the first address 

6. (currently amended) The method of claim 1, further comprising:
	accessing the second bucket or the third bucket in the summary table to confirm the first value is likely to have a first entry in the table and using the first value to access the first entry in the table, based on searching in the summary table.

Reasons For Allowance
03.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific summary table for managing buckets taught by the Applicant.  The Examiner finds no single prior art reference teaching of constructing a summary table comprising a plurality of buckets point to by address fields of values, each bucket having a prefix tables and a signature table, such that a first bucket is split into a second bucket and a third buckets, wherein the first bucket is pointed to by a first address field of a first value, the first address field derived by performing a hash function on a first key, wherein the first address field with 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 11, 2022